 4:15-cr-03091-RGK-CRZ Doc # 560 Filed: 01/27/21 Page 1 of 2 - Page ID # 5328




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                       4:15CR3091

        vs.                                            FINAL ORDER OF FORFEITURE OF
                                                           SUBSTITUTE PROPERTY
 ALLEN E. PEITHMAN, JR., et al.,

                        Defendant.



       This matter is before the Court upon the United States of America=s Motion for Final Order

of Forfeiture of substitute property (Filing No. 559). The Court reviews the record in this case

and, being duly advised in the premises, finds as follows:

       1. On November 18, 2020, pursuant to the Money Judgment entered by this Court (Filing

No. 506), this Court entered a Memorandum and Order of Forfeiture (Filing No. 548) forfeiting

defendant’s interest in the following property as substitute property:

       Pecks Grove (Subdivision of Block 1), Lot A, South 60 feet, North 85 feet, East 1/2,
       Lincoln, Lancaster County, Nebraska, commonly known as 1075 N. 33rd Street, Lincoln,
       Lancaster County, Nebraska.

       2. The United States posted a Notice of Criminal Forfeiture on an official internet

government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

November 26, 2020, as shown by the Declaration of Publication. (Filing No. 558).

       3. The United States has advised the Court that no party has filed a Petition and, from a

review of the Court file, the Court finds no Petitions have been filed.

           4. The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:
 4:15-cr-03091-RGK-CRZ Doc # 560 Filed: 01/27/21 Page 2 of 2 - Page ID # 5329




       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. Any right, title, and interest in and to 1075 N 33rd Street in Lincoln, Nebraska held by

any person or entity is hereby forever barred and foreclosed.

       C. The subject property is hereby forfeited to the United States as substitute property.

       D. The United States is directed to dispose of the property in accordance with law.

       E. The United States will apply net proceeds received from the sale of the subject property

to reduce the money judgment imposed against defendants.

DATED this 27th day of January, 2021.

                                                     BY THE COURT:


                                                     RICHARD G. KOPF, Senior
                                                     United States District Court Judge




                                                2
